DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
Applicant’s election, without traverse, of AMPS (acrylamide-propane-sulfonate) and the compound of formula (d), as the species for commencing examination of the monomer and linear/branched dibasic ester components of the method of claims 1, 13 and 17, in response to the requirement dated June 16, 2021, is hereby acknowledged.  This election was made by Applicant in its reply filed on August 2, 2021.
Accordingly claims 1-20 have been examined in the instant action in accordance with the species election.

Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9, 11 and 17-19 are rejected under 35 U.S.C. §103 as unpatentable over Lim (USPN 4,147,681 to Lim et al., issued April 3, 1979) in view of Trivedi (US 2009/0281012 to Trivedi et al., issued November 12, 2009).
Lim discloses a process of preparing and emulsion composition for use as drainage aids (“treatment fluid”), retention aids, flotation aids or process water flocculants, wherein the emulsion composition contains self-inverting emulsion polymers that can be copolymers and homopolymers based on acrylamide monomers, polymerized in the presence of water (solvent), an inert hydrophobic liquid (solvent), free radical catalyst and an emulsifier/surfactant having a HLB of at least 7 (abstract; col. 1, lines 11-41).  The process involves polymerizing water-soluble ethylenically unsaturated monomers, wherein suitable monomers include acrylamide, methacrylamide, and 2-acrylamido-2-methyl propane sulfonic acid (AMPS), and wherein the aqueous phase can contain from about 20 to about 80 percent by weight of monomers, and wherein the emulsifying/surfactant agent has an HLB of at least 7 that is present in an amount of at least 20 percent by weight based on the oil phase (col. 1, line 42 to col. 2, line 11; See Examples 23-28, 35, 43 and 44 for samples containing AMPS).  The process includes adding a free radical initiator to the oil phase and combining/agitating (“high shear”) the oil phase with an aqueous phase containing the water-soluble monomer to form a polymerizable emulsion (col, 3, line 42 to col. 4, line 31)
Lim discloses fatty acid esters as suitable surfactants, such as, inter alia, sorbitan tristearate and sorbitan monostearate (col. 2, line 42 to col. 3, line 41) which are surfactants disclosed on page 8 of Applicant’s specification as suitable species for the presently claimed invention (“inverting surfactants”).  As exemplary, Lin discloses in Example I the following procedure: dissolving water-soluble monomers including acrylamide in distilled water; combining it with a polyoxyethylene-20-sorbitan trioleate surfactant in mineral oil (AMPS/purged with nitrogen gas in examples 43 and 44) , transferring the mixture to a “bottle” and heating it for an hour followed by mixing in a shaker (high shear), adding a peroxy pivalate initiator to initiate polymerization that continues for sixteen hours, which produces a stable, water-dispersible, water-soluble emulsion copolymer of acrylamide (Example in col. 4; see examples 22-25, 33, 44, 45 for specific samples including AMPS). 
Lin does not expressly disclose its emulsion composition containing a surfactant/solvent that is a dibasic ester having the chemical formula of compound (d) as depicted in present independent claims 1 and 17.  
However, Trivedi teaches an environmental friendly cleaning composition comprising a blend of dibasic ester compounds, wherein the dibasic ester compounds have a chemical formula encompassed by that recited in present claims 1 and 17, wherein R substituents are alkyl, such as methyl and ethyl (abstract; [0003]; [0008] to [0010]; [0014] to [0019]).  Trivedi further teaches that these dibasic ester compounds provide for a composition that is biodegradable, non-toxic to health, and is non-flammable with low odor ([0002]; [0010]; [0020]).
Therefore, it would have been obvious at the time of the filing of the present application to include/select the dibasic ester compounds taught in Trivedi as/in the surfactant/solvent component of Lim’s polymerization process for preparing a water-in-oil emulsion of water-soluble monomers.  It would have been obvious to do so because these dibasic ester compounds provide a resultant composition that is environmental-friendly due to its non-toxicity, less flammability, low odorous and biodegradability, as taught by Trivedi.
Thus, the present claims are unpatentable over Lim and Trivedi.

Potential Allowable Subject Matter
 Claims 7, 8, 10, 12-16 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record does not teach or suggest the method recited in present claims 1, 13 and 7, wherein the fluid composition containing the dibasic ester compounds depicted therein is introduced into a subterranean formation. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J FIGUEROA whose telephone number is (571)272-8916.  The examiner can normally be reached on 8:30 am -6:00 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LING-SIU CHOI can be reached at 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN J FIGUEROA/Primary Examiner, Art Unit 1768                                                                                                                                                                                                        

 November 19, 2021